DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 5/17/22. Claim 99 has been amended, claims 1-98 have been cancelled, and new claims 100-116 have been added. Thus, claims 99-116 are presently pending in this application.
Claims 99-116 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marc Van Dyke on 6/13/22.
The application has been amended as follows: 
Claim 99, line 20 “mechanism includes a hollow” is changed to --mechanism includes at least one sensor and a hollow--.
Claim 105, line 1 “during said motion” is changed to --during motion--.
Claim 107, line 2 “includes at least one first sensor” is changed to --includes the at least one sensor--.
Claim 108, line 2 “includes at least one first sensor” is changed to --includes the at least one sensor--.
Claim 109, lines 2-3 “a weight of an ingestible capsule” is changed to --a weight of said ingestible capsule--.
Claim 110, lines 2-3 “uniquely identify an ingestible capsule” is changed to --uniquely identify ingestible capsule--.
Claim 115, lines 1-2 “a diameter in the range” is changed to --a diameter in a range--.
Claim 116, lines 1-2 “a length in the range” is changed to --a length in a range--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not explicitly disclose the specific structure and function as claimed in claim 99. Such that a toilet-bowl mounted sensor, comprising: a receptacle adapted to be mounted within a toilet bowl and to receive excrement therein. Therefore, claims 99-116 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785